DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Such claim limitation(s) and their corresponding structures is/are: 
“short range wireless communication device” (claim 1) – curved coil antenna 600 (Published Application, ¶ [0143]). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-9, 11-17, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bochenko et al. (US 9,078,809 B2).
Regarding claims 1, 14, and 17, Bochenko et al. disclose a system comprising: a flow sensor (flow sensor portion including channel 10 and volume/flow sensor 118 can be clipped into housing 12; c. 8, ll. 59 – c. 9, ll. 1-4) including: a flow tube (10) including a fluid inlet at a first end of the flow tube (inlet facing medication container 4), a fluid outlet at a second end of the flow tube opposite the first end of the flow tube (outlet to patient 122), a fluid injection port (facing secondary container/syringe 6) between the first end and the second end of the flow tube (10), and a valve (120; fig. 5) configured to control a flow of a fluid in the flow tube (c. 9, l. 67); at least one sensor (118) configured to characterize at least one attribute of the fluid in the flow tube (volume/flow sensor 118 characterizes volume and flow of the fluid); and a flow sensor electrical contact in electrical communication with the at least one sensor (an electrical contact is required to communicate with volume/flow sensor 118); and a base (12) configured to connect to the flow sensor (channel 10 may clip into housing 12; c. 8, ll. 48-50), wherein the base (12) includes: one or more processors (114); a base electrical contact in electrical communication with the one or more processors (an electrical contact is required to communicate with microprocessor 114); a short range wireless communication device (identification emitter/detectors 104 and 108 may be RFID sensors; c. 3, ll. 47-50); and a display (120; fig. 10), wherein the flow sensor electrical contact is in electrical communication with the base electrical contact when the flow sensor (10, 118) is connected to the base (the electrical contact of volume/flow sensor 118 must be in electrical communication with the electrical contact of microprocessor 114 when channel 10 and volume/flow sensor 118 are clipped into housing 12 to allow microprocessor 114 to transmit information to recordkeeping system 30; c. 9, ll. 5-8 and c. 12, l. 67 – c. 13, l. 4).
Regarding claims 2, 5-9, 15, 16, 20, and 21, Bochenko et al. disclose wherein the valve (120; fig. 5) is configured transition between a plurality of different states to control at least one of: the flow of the fluid between the fluid inlet (inlet facing medication container 4) and the fluid outlet (122), the flow of the fluid between the fluid inlet (inlet facing medication container 4) and the fluid injection port (facing secondary container/syringe 6), the flow of the fluid between the fluid injection port (facing secondary container/syringe 6) and the fluid outlet (122), or any combination thereof (valve system 120 transitions between a plurality of states to control flow of fluid from medication container 4 to outlet 122, from medication container 4 to secondary container/syringe 6, and from secondary container/syringe 6 to outlet 22; c. 9, ll. 53-59 and 62-67); wherein the one or more processors (114) are programmed and/or configured to automatically detect a connection of the flow sensor (10, 118) to the base (channel 10 may have an electrical, inductive, or optical connection to housing 12 therefore microprocessor 114 must detect a connection of channel 10 to housing 12; c. 8, ll. 59-67); wherein the one or more processors (114) are programmed and/or configured to automatically detect a connection of a syringe (6; fig. 5) to the fluid injection port of the flow sensor (secondary container emitter/detector 108 detects connection of a secondary container/syringe 6 when reading unique ID code 106 from the syringe; c. 10, ll. 59-61 and fig. 5); wherein the display (120; fig. 10) includes a touchscreen display configured to receive user input from a user (c. 14, ll. 55-56); wherein the flow sensor (10, 118; fig. 5) is inserted in-line with an IV line between a fluid source (4) and a patient (122); wherein the short range wireless communication device (104, 108) is configured to automatically communicate with a short range wireless communication tag (RFID tag) on a syringe via a short range wireless communication connection when the short range wireless communication tag is brought within a communication range of the short range wireless communication device (identification emitter/detectors 104 and 108 automatically communication with an RFID tag 106 on secondary container/syringe 106 when RFID tag 106 is brought within a communication range of identification emitter/detectors 104 and 108; c. 8, ll. 19-29). 
Regarding claims 11-13 and 22, Bochenko et al. disclose wherein the base (12) further includes a wireless communication device (110) configured to communicate information associated with the at least one attribute of the fluid in the flow tube (10) to a remote computing device (transmitter/receiver 110 is a wireless communications radio that communications information 18 to recordkeeping system 30; c. 9, ll. 5-8 and c. 12, l. 67 – c. 13, l. 4); wherein the base (12) further includes an optical scanner (104, 108) configured to read a bar code label (identification emitter/detectors 104 and 108 may be optical sensors that read a bar code; c. 4, ll. 33-36); wherein the base (12) further includes an opening configured to receive the flow sensor (10, 118), and wherein the flow sensor is configured for sliding engagement with the opening of the base (channel 10 may slide with respect to housing 12 to position channel 10 to facilitate mating; c. 8, ll. 59-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bochenko et al. (US 9,078,809 B2).
Regarding claim 10, Bochenko et al. discloses the invention as set forth above.
Although Bochenko et al. discloses an RFID communication device, it is silent on including an NFC receiver.
However, it is well known in the art of RFID wireless communication that near-field communication (NFC) is a subset of RFID that allows two-way communication.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Bochenko et al. with a near-field communication (NFC) receiver to allow two-way communication between a fluid delivery system and a syringe.

Claim(s) 3, 4, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bochenko et al. (US 9,078,809 B2) in view of Prince et al. (US 9,744,298 B2).
Regarding claims 3, 4, 18, and 19, Bochenko et al. disclose the invention as set forth above.
Although Bochenko et al. are silent on detecting a state of the valve.
Prince et al. teaches a flow sensor system wherein one or more processors (125) are programmed and/or configured to automatically detect a state of a valve (115) when a flow sensor (disposable sub-housing 104) is connected to a base (microprocessor 125 detects and controls a proper state of valve 115 at any given time prior to treatment which would include when disposable sub-housing 104 is connected to reusable sub-housing 102; fig. 7 and c. 14, ll. 50-56); wherein the one or more processors (125) are programmed and/or configured to determine whether to record information associated with the at least one attribute of the fluid in the flow tube based on the detected state of the valve (microprocessor 125 at least determines not to store flow information in memory 150 when a fluid source is detached and valve 115 is closed; c. 16, ll. 23-31).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Bochenko et al. with the valve state detection and control of Prince et al. to prevent patient fluid administration errors (Prince et al., c. 1, ll. 35-40).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852